EXHIBIT 10.5

FEDERATED DEPARTMENT STORES, INC.
FEDERATED RETAIL HOLDINGS, INC.

August 30, 2005

Citibank, N.A.
120 Wall Street
New York, New York 10043

Ladies and Gentlemen,

Federated Department Stores, Inc., as the issuer of short-term promissory notes
("Federated"), and Citibank, N.A., as agent in connection therewith
("Citibank"), are parties to a Commercial Paper Issuing and Paying Agent
Agreement, dated as of January 30, 1997 (the "Agent Agreement"). Effective as of
the date hereof, Federated Retail Holdings, Inc., a New York corporation and
wholly owned subsidiary of Federated ("Federated Holdings"), is hereby
substituted for Federated in the Agent Agreement with the same effect as if
Federated Holdings had been named in the Agent Agreement as the "Company" party
thereto. Accordingly, Federated Holdings hereby assumes all of the obligations
and covenants of Federated under the Agent Agreement, and Federated is hereby
relieved of all of its obligations and covenants under the Agent Agreement.

All descriptions of and references to the short-term promissory notes to be
issued by Federated Holdings as set forth in the Agent Agreement, including in
Sections 2 and 3(B) thereof, are hereby amended to permit the issuance of
short-term promissory notes having maturities of 397 days or less and bearing
interest at a fixed rate or at a floating rate.

In addition, Federated Holdings hereby agrees to become party to the Citi
Treasury Manager ("CTM") Agreement with Citibank, and, pursuant thereto,
Citibank will accept issuance and payment instructions for the short-term
promissory notes issued by Federated Holdings through CTM from any of the
officers and employees of Federated Holdings listed on the incumbency
certificate attached hereto as Exhibit A (the "Authorized Agents"), which
certificate includes specimens of the signatures of the Authorized Agents.

This letter agreement shall be construed as supplemental to the Agent Agreement
and all of the provisions of this letter agreement shall be deemed to be part of
the terms and conditions of the Agent Agreement. The Agent Agreement is hereby
incorporated by reference in this letter agreement and, subject to the
immediately preceding sentence, ratified, confirmed and approved.

Please confirm your agreement and acceptance of the foregoing by signing where
indicated below. This letter agreement may be executed in any number of
counterparts, each of which shall be an original, but which counterparts shall
together constitute but one and the same instrument.

Federated Department Stores, Inc.

 

By: /s/ Karen M. Hoguet
Name: Karen M. Hoguet
Title: EVP and CFO

 

Federated Retail Holdings, Inc.

 

By: /s/ Dennis J. Broderick
Name: Dennis J. Broderick
Title: Senior Vice President

 

 

AGREED TO AND ACCEPTED AS OF
THE DATE FIRST ABOVE WRITTEN:

Citibank, N.A.

By:  /s/ Nancy Forte
Name:  Nancy Forte
Title:  Assistant Vice President

EXHIBIT A

Authorized agents
Incumbency Certificate

See attached document



FEDERATED RETAIL HOLDINGS, INC.

Authorized Agents
Incumbency Certificate

I, Padma Tatta Cariappa, do hereby certify that I am the duly elected, qualified
and acting Secretary of Federated Retail Holdings, Inc., a New York corporation
(the "Company"). I further certify that the persons listed below (the
"Authorized Agents") are authorized individually by the Company to deliver
issuance and payment instructions in connection with the proposed issuance of
short-term promissory notes (the "Notes") by the Company pursuant to the Issuing
and Paying Agent Agreement, dated January 31, 1997, as amended by the letter
agreement dated as of August 30, 2005, between the Company and Citibank, N.A.
The Authorized Agents hold the offices of the Company set forth opposite their
names and the specimen of their signatures set forth below are true specimens
thereof.

Name

Title

Signature

Karen M. Hoguet

Vice President

/s/ Karen M. Hoguet

Brian M. Szames

Vice President and Treasurer

/s/ Brian M. Szames

Susan P. Storer

Assistant Treasurer

/s/ Susan P. Storer

James Schenk

Authorized Agent

/s/ James Schenk

Jeff Todd

Authorized Agent

/s/ Jeff Todd

This Incumbency Certificate may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall be
considered to be one document.

IN WITNESS WHEREOF, the undersigned has duly executed this Incumbency
Certificate of Federated Retail Holdings, Inc. as of August 30, 2005.

/s/ Padma Tatta Cariarppa


Name: Padma Tatta Cariappa
Title: Secretary

